79 F.3d 1163
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nicolas J. FREDELUCES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3813.
United States Court of Appeals, Federal Circuit.
Feb. 1, 1996.

Before ARCHER, Chief Judge, COWEN, Senior Circuit Judge, and MAYER, Circuit Judge.
ORDER
ARCHER, Chief Judge.


1
On December 26, 1995, we directed Nicolas J. Fredeluces to respond within 30 days to the issue of whether he wishes to withdraw his suggestion for hearing in banc.   Fredeluces submits a response declining to withdraw his suggestion.


2
In his suggestion for hearing in banc, Fredeluces argues that his petition for review should be heard in banc because our decision in Rosete v. Office of Personnel Management, 48 F.3d 514 (Fed.Cir.1995), was erroneous.   We noted in our December 26, 1995 order that this court has denied suggestions for rehearing in banc in Rosete and in at least forty-one other cases in which the petitioner argued that Rosete was wrongly decided.   We instructed Fredeluces that any further attempts to argue the merits of Rosete could be deemed an abuse of the judicial process.


3
Fredeluces refuses to withdraw his suggestion for hearing in banc and continues to argue that Rosete was wrongly decided.   We conclude that Fredeluces' continued refusal to withdraw his suggestion is an abuse of the judicial process.   Further, we conclude that Fredeluces' petition for review is frivolous based on our holding in Rosete.   We cautioned Fredeluces that failure to withdraw the suggestion could result in the dismissal of the petition for review and a monetary fine.   Thus, Fredeluces' petition for review is dismissed and monetary sanctions in the amount of $100 are imposed.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Fredeluces' petition for review is dismissed.


6
(2) Fredeluces is directed to pay the court $100 within 30 days.


7
(3) Each side shall bear its own costs.